                           UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION

DANCOLY COSMETIQUE and XIAMEN
DANCOLY COSMETICS CO., LTD.,

                        Plaintiffs,

v.                                                           Case No: 6:17-cv-1463-Orl-41KRS

LE SECRET, INC. and MAHMOOD
JAMAL,

                        Defendants.


                                               ORDER
          This cause came on for consideration without oral argument on the following motion filed

herein:

          MOTION:       PLAINTIFFS’ MOTION TO COMPEL PRODUCTION
                        RESPONSIVE TO FIRST AND THIRD REQUESTS TO
                        DEFENDANTS, AND TO SHORTEN TIME (Doc. No. 52)

          FILED:        December 20, 2018



          THEREON it is ORDERED that the motion is DENIED without prejudice.

          Although captioned as a motion to compel, this motion appears to be a request for the Court

to impose sanctions for spoliation of evidence. See Doc. No. 52, at 1 (“A. Le Secret’s Spoliation

of Evidence”). The memorandum of law fails to address the elements that must be met to establish

that spoliation occurred and it is not supported by evidence sufficient to establish each element.

          Additionally, the motion reflects that counsel for Plaintiffs learned in March 2018 that

Defendant Jamal’s primary business computer failed in 2013. Doc. No. 52-2, at 3. Nevertheless,

counsel for Plaintiffs failed to file a motion requesting sanctions for failure to preserve the ESI on
this computer until the eleventh hour before mediation and depositions are scheduled. As I have

previously warned counsel for Plaintiffs, their delay in seeking relief from the Court for alleged

discovery misconduct does not warrant emergency relief. 1 The delay in filing the motion also

undermines any argument that good cause exists to extend deadlines in the Case Management and

Scheduling Order. See Fed. R. Civ. P. 16(b)(4).

         Accordingly, counsel for Plaintiffs may file before the discovery deadline a motion to

compel production of documents, without addressing spoliation, and the Court will address that

motion when it is ripe for resolution. If counsel for Plaintiffs can establish (1) that evidence existed

after the date that Defendants were required to preserve it, (2) that this evidence is now not available

as a result of Defendants’ failure to take reasonable steps to preserve it, (3) that the evidence cannot

be restored or replaced through additional discovery, and (4) that Plaintiffs were prejudiced by the

loss of the information, they may file, before the discovery deadline, a separate motion for sanctions

pursuant to Federal Rule of Evidence 37(e) and controlling case law in this circuit. 2 Before filing

either a motion to compel or a motion for sanctions, counsel for the parties must speak to each other

in a good faith effort to resolve the disputes.

         DONE and ORDERED in Orlando, Florida on December 26, 2018.

                                                                    Karla R. Spaulding
                                                                   KARLA R. SPAULDING
                                                             UNITED STATES MAGISTRATE JUDGE




          1
            Plaintiffs’ counsel also inappropriately disparaged a particular attorney in the motion in violation of the Local
Rules and discovery guidelines in this Court. The proper and best advocacy is that which is limited to a fair presentation
of the facts and the law without inflammatory language or acrimony toward opposing counsel. Going forward, the Court
may strike filings that contain uncivil and impertinent arguments without considering the merits of the filings.
         2
             Counsel are reminded that Federal Rule of Civil Procedure 11 applies to both motions and responses thereto.


                                                            -2-
